Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 6/7/2022.  Claims 1 & 5-7 have been amended.  Claims 2 & 4 have been canceled.  No other claims have been amended, added, or canceled.  Accordingly, claims 1, 3 & 5-7 are pending.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3 & 5-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 & 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jo et al. (US 2016/0121898 A1).
Jo discloses:
1:  A travel control device, comprising:
a travel control section that switches between constant velocity travel control for causing a vehicle to travel at a target vehicle velocity and coasting control for allowing the vehicle to travel by inertia (see Jo at least fig. 1-4 and in particular fig. 2-4 “controller [40] and coasting to normal driving—engagement of accelerator pedal”); and 
a switching control section that controls the travel control section (see Jo at least fig. 1-4 and in particular fig. 2-4 “controller [40] and transitioning between target/demanded vehicle speed to coasting—engagement of accelerator pedal and/or inertial driving”),
wherein the switching control section controls the travel control section such that when a target vehicle velocity changing operation is performed under the coasting control, the travel control section stops the execution of the coasting control and executes the constant velocity travel control for a predetermined time from the completion of the target vehicle velocity changing operation (see Jo at least fig. 1-4 and in particular fig. 2-4 “controller [40] and transitioning between target/demanded vehicle speed to coasting—engagement of accelerator pedal and/or inertial driving”),
wherein the travel control section determines whether or not a starting condition of the coasting control is satisfied when the predetermined time has elapsed, when the starting condition of the coasting control is satisfied, the travel control section terminates the constant velocity traveling control and starts execution of the coasting control, and when the starting condition of the coasting control is not satisfied, the travel control section continues to execute the constant velocity traveling control (see Jo at least fig. 1-4 and in particular fig. 2-4 “controller [40] and transitioning between target/demanded vehicle speed to coasting—engagement of accelerator pedal and/or inertial driving”).  
3: further comprising a road determination section that determines whether or not the road on which the vehicle travels is a predetermined road, wherein the travel control section determines that the starting condition of the coasting control is satisfied when the road on which the vehicle travels is the predetermined road, and a velocity of the vehicle is within a predetermined range, wherein the predetermined road is a road on which the vehicle is allowed to travel by inertia, and includes a first road which is a downhill such that the vehicle is accelerated, and a second road which is a downhill such that the vehicle is decelerated, wherein the predetermined range is a range from the minimum velocity obtained by subtracting a predetermined value from the target vehicle velocity to the maximum velocity obtained by adding the predetermined value to the target vehicle velocity (see Jo at least fig. 1-4 and in particular fig. 2-4 “inertia torque adjusted based on road slopes and adjusting between coasting operation and target vehicle speed”).  
5: A vehicle, comprising the travel control device comprising: a travel control section that switches between constant velocity travel control for causing a vehicle to travel at a target vehicle velocity and coasting control for allowing the vehicle to travel by inertia; and a switching control section that controls the travel control section, wherein the switching control section controls the travel control section such that when a target vehicle velocity changing operation is performed under the coasting control, the travel control section stops the execution of the coasting control and executes the 4 constant velocity travel control for a predetermined time from the completion of the target vehicle velocity changing operation, wherein the travel control section determines whether or not a starting condition of the coasting control is satisfied when the predetermined time has elapsed, when the starting condition of the coasting control is satisfied, the travel control section terminates the constant velocity traveling control and starts execution of the coasting control, and when the starting condition of the coasting control is not satisfied, the travel control section continues to execute the constant velocity traveling control (see Jo at least fig. 1-4 and in particular fig. 2-4 “see claim 1 above”).  
6: A travel control method performed by a travel control device that switches between constant velocity travel control for causing a vehicle to travel at a target vehicle velocity and coasting control for allowing the vehicle to travel by inertia, the method comprising: when an operation for changing the target velocity is performed under the coasting control, stopping the coasting control and executing the constant velocity traveling control for a predetermined time from completion of the operation, when the predetermined time has elapsed, determining whether or not a starting condition of the coasting control is satisfied, when the starting condition of the coasting control is satisfied, terminating the constant velocity traveling control and starting execution of the coasting control, and when the starting condition of the coasting control is not satisfied, continuing to execute the constant velocity traveling control (see Jo at least fig. 1-4 and in particular fig. 2-4 “see claim 1 above”).  
7: A travel control device, comprising: a travel control section that switches between constant velocity travel control for causing a vehicle to travel at a target vehicle velocity and coasting control for allowing the vehicle to travel by inertia; and a switching control section that controls the travel control section, wherein the switching control section controls the travel control section such that when a target vehicle velocity changing operation is performed under the constant velocity travel control, the travel control section does not switch to the coasting control even if a starting condition of a coasting start condition is satisfied and continues the constant velocity travel control for a predetermined time from the completion of the target vehicle velocity changing operation, wherein the travel control section determines whether or not a starting condition of the coasting control is satisfied when the predetermined time has elapsed, when the starting condition of the coasting control is satisfied, the travel control section terminates the constant velocity traveling control and starts execution of the coasting control, and when the starting condition of the coasting control is not satisfied, the travel control section continues to execute the constant velocity traveling control (see Jo at least fig. 1-4 and in particular fig. 2-4 “see claim 1 above”).

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 5/9/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on Monday-Friday 7:30-5:00 PM ES.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MACEEH ANWARI/Primary Examiner, Art Unit 3663